Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00188-CV

                 GLOBAL SUPPLY CHAIN SOLUTIONS, LLC, Appellant

                                                V.

            RIVERWOOD SOLUTIONS, INC., AND LORI AUSTIN, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-04054-2015

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

19, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE